
	

114 HR 4603 IH: Hate Crimes Prevention Act
U.S. House of Representatives
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4603
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2016
			Mr. Cicilline (for himself, Mr. Conyers, Mr. Gutiérrez, Ms. Jackson Lee, Mr. Nadler, Ms. Kelly of Illinois, Mr. Van Hollen, Mr. Jeffries, Mr. Johnson of Georgia, Mrs. Carolyn B. Maloney of New York, Mr. Deutch, Mr. Honda, Mr. Hastings, Mr. Meeks, Mr. Grayson, Ms. Lee, Ms. Lofgren, Mr. Engel, Mr. Lowenthal, Mr. Crowley, Mr. Takano, Mr. Sean Patrick Maloney of New York, Mr. Rangel, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prevent a person who has been convicted of a misdemeanor hate crime, or received an enhanced
			 sentence for a misdemeanor because of hate or bias in its commission, from
			 obtaining a firearm.
	
	
 1.Short titleThis Act may be cited as the Hate Crimes Prevention Act. 2.Prevention of person who has been convicted of a misdemeanor hate crime, or received an enhanced sentence for a misdemeanor because of hate or bias in its commission, from obtaining a firearm (a)DefinitionsSection 921(a) of title 18, United States Code, is amended by adding at the end the following:
				
 (36)The term misdemeanor hate crime means an offense that— (A)is a misdemeanor under Federal, State, or tribal law; and
 (B)has, as an element, that the conduct of the offender was motivated by hate or bias because of the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity (as defined in section 249(c)(4)), or disability of any person.
 (37)The term enhanced hate crime misdemeanor sentence means a sentence imposed for a misdemeanor, based, in whole or in part, on a judicial finding that the conduct of the offender was motivated, in whole or in part, by hate or bias for any reason referred to in paragraph (36)..
 (b)Prohibition on sale or other disposition of firearmSection 922(d) of such title is amended in the 1st sentence— (1)in paragraph (8), by striking or at the end;
 (2)in paragraph (9), by striking the period and inserting ; or; and (3)by adding at the end the following:
					
 (10)has been convicted in any court of a misdemeanor hate crime, or has received from any court an enhanced hate crime misdemeanor sentence..
 (c)Prohibition on possession, shipment, or transport of firearmSection 922(g) of such title is amended— (1)in paragraph (8), by striking or at the end;
 (2)in paragraph (9), by striking the comma and inserting ; or; and (3)by inserting after paragraph (9) the following:
					
 (10)who has been convicted in any court of a misdemeanor hate crime, or has received from any court an enhanced hate crime misdemeanor sentence,.
				
